Citation Nr: 1302675	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  12-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  He died in July 2008, and the appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  In June 2011, the appellant expressed her disagreement with the decision.  In January 2012, the RO issued her a statement of the case, after which she perfected her appeal to the Board with the filing of a substantive appeal in January 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The appellant contends that the Veteran's service-connected posttraumatic stress disorder caused, or at least contributed substantially towards, his death in July 2008.  The death certificate initially indicated that the Veteran's cause of death was solely that of Alzheimer's disease.  In March 2011, the death certificate was amended to reflect that the cause of death was dementia, due to or as a consequence of posttraumatic stress disorder.  The appellant submitted statements from Dr. Mishkin, who signed the death certificates and who was the Veteran's personal physician.  Dr. Mishkin opined in June 2010, without rationale, that posttraumatic stress disorder was a significant contributory factor in the Veteran's death.  In October 2011, he asserted that posttraumatic stress disorder caused the Veteran's death and that the Veteran's death was because he did not eat.  A VA medical opinion in March 2011 indicates that the Veteran's death was not caused by or the result of posttraumatic stress disorder.  

A preliminary review of the record shows that it is incomplete and that further development of the facts under the duty to assist is needed before a decision may be made in this case.  For example, the claims file does not contain any terminal care records.  The Veteran's death certificates indicate that at the time of his death he was residing in a nursing home, Sunrise of Allentown.  There are no medical records from Sunrise.  The RO should attempt to obtain any pertinent records from that facility in regard to the period prior to the Veteran's death.  

Moreover, in December 2012, the RO received additional evidence from the appellant in the form of various letters of correspondence to VA and care providers of the Veteran, inpatient hospital records of the Veteran dated in April 2008, and a letter indicating that the Veteran's private physician, Dr. Mishkin, was retiring effective in October 2011.  This evidence was not accompanied by a waiver of initial RO consideration of the evidence.  
 
Further, the correspondence of the appellant, received in December 2012, indicates that she was attempting to obtain records from Sunrise, and that she had copies of the hospice certification that indicated "terminal" and "adult failure to thrive" in relation to the Veteran's condition prior to death.  The RO should obtain from the appellant all records in her possession that are pertinent to the Veteran's state of health prior to his death.  

In light of the additional pertinent evidence associated with the claims file since the VA medical opinion of March 2011, to include the October 2011 statement of Dr. Mishkin, the RO should seek another medical opinion that would consist of a comprehensive review of the record.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the appellant to submit (a) copies of the hospice certification that indicated "terminal" and "adult failure to thrive" and any other records in her possession relating to the Veteran's health condition prior to his death in July 2008, which have not already been submitted; and (b) any records of Sunrise of Allentown pertinent to the Veteran's state of health before his death, or alternatively a medical release form authorizing VA to obtain such records on her behalf.    

2.  After the above development, arrange to have the Veteran's file reviewed by a physician to determine whether it is at least as likely as not (50 percent probability or higher) that the principal or contributory cause of the Veteran's death was due to service-connected posttraumatic stress disorder.  All opinions expressed must be accompanied by rationale.  

In formulating an opinion, the VA examiner is asked to consider, and comment upon as necessary, the following:  the Veteran's death certificate (original and amended form), the opinions of the Veteran's personal physician, Dr. Mishkin in June 2010 and October 2011, the VA medical opinion of March 2011, and any other record obtained that is pertinent to the Veteran's state of health prior to his death including VA outpatient records and terminal care records.  

The VA examiner is provided the following guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  

A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

3.  After the completion of the above development, adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought is denied, furnish the appellant a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2012).



